Citation Nr: 1622480	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran  represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board in his July 2007 VA Form 9.  He subsequently withdrew this request. 

The Board denied entitlement to service connection for hypertension in a February 2012 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted Joint Motion for Remand in July 2012.  In a July 2012 order, the Court granted the Joint Motion, vacated the Board's February 2012 decision, and remanded the matter for compliance with the Joint Motion.  The case was returned to the Board and remanded in February 2013, July 2013, January 2014, September 2014, and October 2015.       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hypertension, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that his hypertension is proximately due to or aggravated by his service-connected PTSD.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to hypertension.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ).

With respect to whether a current disability exists, the record reflects a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection.
With respect to whether the Veteran's hypertension was caused or aggravated by a service-connected disability, there is conflicting medical evidence.  The Board or the Court previously found that the VA or VHA opinions dated November 2008, August 2011, October 2011, August 2013, April 2014, May 2014, and June 2015 were inadequate for the purpose of determining secondary service connection.  As such, the only competent medical opinion of record is the April 2008 private opinion and the December 2015 VA opinion.   

The December 2015 VA examiner concluded that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  In support of the opinion, the examiner cited to clinical research.  One study of Australian veterans showed that such veterans were seven times more likely to have hypertension if they also had PTSD, in comparison to those with no mental illness.  The conclusion was that veterans with a history of PTSD had increased odds of having hypertension.  Another study of PTSD and high blood pressure revealed that hypertension prevalence was higher in individuals with PTSD without depression and PTSD with depression, in comparison to those with depression only or no mental disorder, which indicated that PTSD appeared to be related to hypertension independent of depression.  The examiner cited the conclusion of the study as follows: 

According to literature multiple studies have shown that patients suffering from PTSD have increased resting heart rate, increased startle reaction, and increased heart rate and blood pressure as responses to traumatic slides, sounds and scripts.  However it cannot be generalized that PTSD causes HTN.  Hypertension is classified as either primary (essential) hypertension or secondary hypertension; about 90-95% of cases are categorized as "primary hypertension" which means high blood pressure with no obvious underlying medical cause.  The remaining 5-10% of cases (secondary hypertension) are caused by other conditions that affect the kidneys, arteries, heart or endocrine system.  

PTSD may be considered one of many risk factors in the development of HTN, however while the relationship between PTSD and HTN is being studied, the
conclusions are far from causal at this time.

The December 2015 VA examiner also addressed aggravation.  The examiner acknowledged that stress could lead to temporary increases in blood pressure, but opined that there was no conclusive evidence that the Veteran's PTSD was aggravated beyond natural progression.  The examiner noted that the Veteran was diagnosed with hypertension in the 1970s, many years prior to the diagnosis of PTSD.  The examiner also stated that the Veteran's hypertension was well controlled on medication, which indicated a typical progression of hypertension.

Conversely, the Veteran submitted a positive opinion from his private treating physician, J.B., M.D.  The private physician indicated that the opinion was based on clinical treatment records as wells as reported symptoms.  Dr. B. noted that the Veteran had been treated for hypertension for approximately 10 years.  Dr. B. opined that the Veteran's hypertension was caused or aggravated by his combat related stress and anxiety.  In support of the opinion, the private physician noted that the Veteran was diagnosed with hypertension in the early 1970s.  The physician stated that the symptoms the Veteran reported within one year of discharge from service indicated his hypertension was caused by service or aggravated by his psychiatric symptoms.   Furthermore, the Veteran submitted general medical articles and search results relating hypertension to stress.  

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's hypertension was cause or aggravated by his service connected PTSD.  Specifically, the VA examiner acknowledged that individuals with PTSD may have increased blood pressure in response to traumatic events, that PTSD may be one of many risk factors in the development of hypertension, and that stress can lead to temporary increases in blood pressure.  The private physician acknowledged that the Veteran's combat related stress and anxiety caused or aggravated his hypertension.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's hypertension is aggravated by service-connected PTSD.  Therefore, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).








ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


